DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/11/2020 and 11/11/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al., (US 2016/0126614), hereinafter Lim.

Regarding claim 1 Lim discloses an antenna array (abstract; Figs. 13 and 15), the antenna array comprising: a plurality of antenna elements (Fig. 15, at 221 and 221a), wherein the plurality of antenna elements comprises a first antenna element and a second antenna element serially connected to the first antenna element via a transmission line (Fig. 15, at 221, 221a, and 240), and a first feeding port (Fig. 15, at 410) connected to the first antenna element.

Lim teaches a plurality of antenna elements (Fig. 15, at 221 and 221a) forming part of a transparent antenna layer (paragraph 0096), wherein the transparent antenna layer is made of an optically transparent conductive material (paragraph 0096).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna disclosed by Lim in accordance with the teaching of Lim regarding optically transparent conductive material used with antenna devices in order to improve the radiation performance of the antenna in a touch panel while also improving touch sensitivity of the touch panel where the antenna is located in the touch panel display (Lim, paragraph 0009) which helps achieve superior radiation performance without changing the overall size of the antenna device, because the space for mounting the antenna device in the mobile communication terminal is becoming smaller and smaller (Lim, paragraph 0006).




    PNG
    media_image1.png
    311
    359
    media_image1.png
    Greyscale


Regarding claim 2 Lim further discloses the antenna array according to claim 1, wherein an antenna element of the plurality of antenna elements comprise a planar antenna array element (Fig. 15, at 221 and 221a).

Regarding claim 3 Lim further discloses the antenna array according to claim 1, wherein the optically transparent conductive material comprises a transparent conductive polymer or a semiconductor oxide (e.g., paragraph 0096).

Regarding claim 4 Lim further discloses the antenna array according to claim 1, the antenna array comprising an open end connected to the second antenna element (e.g., Fig. 15, at 221 and 221a).

Regarding claim 6 Lim further discloses the antenna array according to claim 1, wherein the first antenna element and the second antenna element are distanced by a spacing distance D1 which is  see also paragraph 0012, paragraph 0092, paragraph 0151).

Regarding claim 7 Lim further discloses the antenna array according to claim 1, wherein an antenna element of the plurality of antenna elements has a mesh structure or a solid structure (Fig. 15, at 221 and 221a).

Regarding claim 8 Lim further discloses the antenna array according to claim 1, wherein the antenna array is configured to operate in a frequency band ranging from 6 GHz to 100 GHz (paragraphs 0077-0078).

Regarding claim 9 Lim further discloses a display module comprising: a front glass element (Fig. 15, at 150), and the antenna array according to claim 1.

Regarding claim 10 Lim further discloses a portable electronic device (Fig. 3, at 10) comprising: a display module (Fig. 3, at 150; Fig. 15, at 150) comprising a first antenna array (e.g., Fig. 15, at 221) being the antenna array according to claim 1, a memory module (Fig. 3, at 130; paragraph 0064 “memory”), a wireless communication module  (Fig. 3, at 160) operatively connected to the antenna array, a processor module  (Fig. 3, at 120) operatively connected to the wireless communication module, the display module and the memory module.

Regarding claim 11 Lim further discloses a portable electronic device according to claim 10, wherein the display module comprises a second antenna array (Fig. 15, at 221 and 221a – there is a second array shown) being another antenna array structurally configured in the same manner as the first antenna array.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lim as applied to claim 1 above, and further in view of Lin (US 2018/0090836), hereinafter Lin.

Regarding claim 5 Lim does not disclose the antenna array according to claim 1, the antenna array comprising a second feeding port connected to the second antenna element.
Lin discloses a second feeding port connected to the second antenna element (e.g., Fig. 2, at FP1 and FP2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna disclosed by Lim in accordance with the teaching of Lim regarding first and second feed ports used with antenna devices in order to improve the performance of the antenna under different scenarios (Lin, paragraph 0004) by generating different radiation patterns by changing locations of a feeding point and a grounding point of the antenna (Lin, paragraph 0004).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lim as applied to claim 10 above, and further in view of Burns (US2014/0104157), hereinafter Burns.

Regarding claim 12 Lim does not disclose the portable electronic device according to claim 10, wherein the first antenna array is configured to produce a first signal with a first polarization in a first direction and wherein the second antenna array is configured to produce a second signal with a second polarization in a second direction orthogonal to the first direction.
Burns discloses wherein the first antenna array is configured to produce a first signal with a first polarization in a first direction and wherein the second antenna array is configured to produce a second 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna disclosed by Lim in accordance with the teaching of Lim regarding first and second polarizations used with antenna devices in order to provide antenna diversity (Burns, paragraph 0078).

Conclusion

 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The ISR submitted by Applicant on 11/11/2020 contains additional analysis and references considered highly relevant to the current application.
 	The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. 
	Applicant, in preparing the response, should consider fully the entire reference aspotentially teaching all or part of the claimed invention, as well as the context of thepassage as taught by the prior art or disclosed by the Examiner. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E LOTTER whose telephone number is (571)270-7422. The examiner can normally be reached M-F 10am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID E. LOTTER
Primary Examiner
Art Unit 2845



/DAVID E LOTTER/Primary Examiner, Art Unit 2845